           Case 2:20-cv-01691-MC        Document 10         Filed 12/07/20   Page 1 of 36


Robert L. Emery Jr.
TRCI #1 3650508
82911 Beach Access Rd.
Umatilla, OR. 97882
Pro Se


                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF OREGON

Robert L. Emery Jr.                                         Case# 2:20-cv-01691-MC
       Plaintiff
                                                            42 U.S .C. 12101 et seq (Americans with
Vs.                                                         Disabilities Act) 42 U.S .C. §1983
                                                            (Violation of Civil Rights Under Co lor
                                                            of Law)
MICHAEL GOWER, Assistant Director of Operations,
Oregon Department of Corrections (ODOC);                FIRST AMENDED VERIFIED
TYLER BLEWETT, Superintendent,                          COMPLAINT
Two Rivers Correctional Institution (TRCI);
CHRISTY HUTSON,
Behavioral Health Services (BHS) Administrator;
Ms L. DAVIS, TRCI Legal Librarian;
SAN JUANITA ROSALES, BHS Manager,
TRCI; JOE BUGHER , Assistant Director,                  Demand for Jury Trial
Health Services, ODOC; S. MARTIN,
Legal Librarian Coordinator, TRCI;
MARK NOOTH, East-side Institutions Coordinator,
ODOC; MS ISLES,
Americans with Disabilities (ADA) Coordinator,
TRCJ; LINDA SIMON, Assistant Superintendent,
TRCI; S. RAY, Acting ADA Coordinator;
M. VENTURA, Statewide ADA Coordinator,
ODOC; M. MAYENSCHEIN, Legal Coordinator,
M . PERRY, Acting Assistant Superintendent Corrections;
K. JACKSON, Acting Superintendent for T. Blewett,
TRCI TRCI; JOHN AND JANE DOE(S),
TRCI and ODOC,


       Defendants

Each sued in their individual and/or official capacities.




Complaint § 1983                                                                            Pg. 1 Of 35
            Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20      Page 2 of 36



                                     INTRODUCTORY STATEMENT


                                                      1.


This Americans with Disabilities Act, and C ivil Rights Action is brought by plaintiff Robert L. Emery
Jr. in which he seeks relief for the defendants violations of his rights secured by the ADA of 1990, 42
U.S.C. 12101 et seq. And the United States Constitution, including the First and Fourteenth
Amendments, by the Civil Rights Act of 1871 , 42 U.S.C. 1983.


                                                      2.



Plaintiff who is a prison inmate suffering from serious mental and physical illness, is presently
incarcerated in the Mental Health Unit (MHU) at TRCI, plaintiff is diagnosed with Major Depression,
Suicide Ideation, Attention Deficit Hyperactivity Disorder (ADHD), Severe Anxiety, Unspecified
Personality Disorder, Bone Spurs and Achilles Tendinitis in both feet which cause severe, chronic pain
and suffering.


                                                      3.


While incarcerated at TRCI plaintiff has filed a number of complaints against TRCI staff members
about instances of mistreatment. Plaintiff has also made complaints to outside organizations regarding
conditions inside hi s unit and the "treatment" he receives therein and within TRCi in general. Plaintiff
has two pending civil rights cases in the U.S.D.C. (Dist. Of OR) Case # 's 2; l 8-cv-02096-MC and 2; 19-
cv-01070-MC at this time, this current complaint is alleging that the denial of adequate access to a legal
library, and or its resources is negatively affecting pending litigation , and is causing actual ph ysical
harm to plaintiff.


                                                      4.



Plaintiff filed a series of Motions in both pending cases including a MOTION FOR PRELIMINARY
INJUNCTION BASED UPON A MEDICAL EMERGENCY, almost all of Plaintiffs Motions,

Complaint§ 1983                                                                                   Pg. 2 Of 35
           Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20     Page 3 of 36


including this one in pa1ticular were denied due to plaintiffs inadequate access to a legal library and or
its resources which rendered hi s pleadings inatifull, inadequate, lacking proper case law, because
plaintiff was denied access to a computer or other means to sheperdize cases, access to proper and
current legal books, qualified appropriate legal assistance from legal aides, and TRCI's refusal to
accomodate plaintiffs special needs, retaliation for filing complaints which chilled plaintiffs right to
free speech and frightened him . Each defendant named herein after being informed of the violations
through a report, grievance, letter, or appeal, failed to remedy the wrongs. The defendants created a
policy or custom under which unconstitutional practices occurred, or allowed the continuance of such a
policy or custom, the defendants were grossly negligent in supervising subordinates who committed the
wrongful acts or the defendants exhibited deliberate indifference to the rights of inmates by failing to
act on infomrntion indicating that unconstitutional acts were occurring. Defendants actions have caused
actual injury to existing litigation and physical injury caused by inability to properly and adequately
present a Motion for Preliminary Injunction, this prejudice led to a deterioration of existing physical
inj uries and now futiher surgeries on both feet.


                                                     5.


Via this action, plaintiff seeks to vindicate his right to access to the comis, and to be free from
improper, illegal behavior, censorship, retaliation,and ADA violations from staff.




                                     JURISDICTION AND VENUE


                                                     6.


Jurisdiction exists under 28 U.S .C. 1331 because this action arises under the laws of the United States.
This Court has jurisdiction over plaintiffs claims under 28 U.S.C. 1343 because plaintiff has brought
this action to seek redress for the deprivation of rights secured by the United States Constitution, and
the ADA.


                                                     7.


Complaint § 1983                                                                                 Pg. 3 Of 35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 4 of 36




Venue is proper because the acts and ommisions alleged herein occurred in Umatilla County, Oregon.


                                                      8.


                                                  PARTIES


Plaintiff Robert L. Emery Jr. is an adult citizen of the United States and the State of Oregon who has
been in custody of ODOC, and housed in the MHU at TRCI in Umatilla Oregon, at all times relevant to
this complaint.


                                                      9.


Defendants are and were employees of ODOC at all time material to this complaint. At all times
relevant herein, each defendant acted under color of state law and within the course and scope of their
employment. Each defendant is sued individually under 1983, and officially under the ADA statutes.
Each defendant named herein through his or her own individual actions violated plaintiffs constiutional
and or ADA rights. I


                                                     10.


Defendant Michael Gower was at all times relevant the Assistant Director of Operations of ODOC and
is sued in his individual and official capacity as appropriate for failure to take corrective action once
notified via kytes, letters grievances , and appeals that wrongful, unconstitutional acts were/are
occurrmg.


                                                     11.


Tyler Blewett was at all times relevant the Superintendant of TRCI and is sued in his individual and
official capacity as appropriate for failure to take corrective action once notified via kytes, letters,
grievances, appeals that wrongful , unconstitutional acts were/are occurring.



Complaint § 1983                                                                                  Pg. 4 Of 35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 5 of 36




                                                     12.


Christy Hutson was at all times relevant the BHS Administrator for ODOC and is sued in her individual
and official capacity as appropriate for failure to take corrective action once notified via kyte, letter,
grievances, appeals that wrongful, unconstitutional acts were/are occurring.


                                                     13 .
L.Davis was at all times relevant the legal librarian at TRCI and is sued in her individual and official
capacity as appropriate for failure to take corrective action once notified that wrongful, unconstitutional
acts are/were occurring.


                                                     14.


San Juanita Rosalas was at all times relevant the BHS manager at TRCI and is sued in her individual
and official capacity as appropriate for failure to take corrective action once notified via letter, kyte,
grievances, appeals, that wrongful, unconstitutional acts were/are occurring.




                                                     15.


Joe Bugh er was at all times relevant the Assistant Director of Health Services at ODOC and is sued in
his individual and official capacity as appropriate for failure to take corrective action once notified via
kyte, letters, grievances, appeals, that wrongful , unconstitutional acts were/are occurring.




                                                     16.


S. Martin was at all times relevant the Legal Librarian at TRCI and is sued in her individual and official
capacity as appropriate for failure to take corrective action once notifi ed via kyte, letter, grievances,
appeals, that wrongful , unconstitutional acts were/are occurring.


Complaint § 1983                                                                                  Pg. 5 Of 35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 6 of 36




                                                     17.


Mark Nooth was at all times relevant the East-Side Institutions Coordinator for ODOC and is sued in
his individual and official capacity as appropriate for failure to take corrective action once notified via
letter, kytes, grievances, appeals, that wrongful, unconstitutional acts were/are occurring.


                                                     18.


Ms. Isles was at all times relevant the ADA Coordinator at TRCI and is sued in her individual and
official capacity as appropriate for failure to take corrective action once notified via letter, kyte,
grievances, appeals, that wrongful, unconstitutional acts were/are occurring ..




                                                     19.


Linda Simon was at all times relevant the Assistant Superintendant/ ADA Coordinator at TRCI and is
sued in her individual and official capacity as appropriate for failure to take corrective action once
notified via kyte, letters, grievances, appeals that wrongful, unconstitutional acts were/are occurring.




                                                     20.



S. Ray was at all times relevant the acting ADA Coordinator at TRCI and is sued in his individual and
official capacity as appropriate for failure to take corrective action once notified via kyte, letter,
grievances, appeal s, that wrongful , unconstitutional acts are/were occurring.




                                                     21.
M. Ventura was at all times relevant the Statewide ADA Coordinator for ODOC and is sued in his


Complaint § 1983                                                                                  Pg. 6 Of35
            Case 2:20-cv-01691-MC           Document 10       Filed 12/07/20      Page 7 of 36


individual and official capacity as appropriate for failure to take corrective action once notified via
kyte, letter, grievances, appeals, that wrongful , unconstitutional acts were/are occurring .


                                                      22.
M. Mayenschein was at all times relevant the legal librarian at TRCI and is sued in her individual and
official capacity as appropriate for failure to take corrective action once notified via kyte. Letter,
grievances, appeals, that wrongful , unconstitutional acts were/are occurring.


                                                      23 .


Defendants Mayenshein, Perry, Jackson, Gower, Blewett, Hutson, Bugher, Nooth, Ventura, Isles, Davis,
Martin, Simon, Rosalas, and Ray, personally participated in the wrongful acts described herein, when
they, after being informed of the constitutional/ ADA violations through grievances, appeals, reports,
letters, kytes, failed to remedy the wrongs. The defendants created a policy or custom under which
constitutional practices/ ADA violations occurred, or allowed the continuance of such a policy or
custom, the defendants were grossly negligent in supervising subordinates who committed the
wrongful acts, and or the defendants exhibited deliberate indifference to the rights of inmates by failure
to act on information indicating that unconstitutional acts/ ADA violations were occurring. Defendants
actions have caused actual injury to existing litigation and physical injury (due to the injury to existing
litigation), plaintiff was unable to, research, sheppardize caselaw, or have access to properly trained
legal aides or other assistance which prevented plaintiff from properly presenting and arguing a Motion
for Preliminary Injunction Based Upon A Medical Emergency (along with other Motions) which has
led to a worsening of his physical disabilities which are being litigated in other cases and now requires
further surgeries for which plaintiff is scheduled.


                                                      24.


The named defendants are refusin g to accomodate plaintiffs special needs denying him equal access to
the courts via legal libraries, and their resources including proper and current legal books, computers,
trained legal aides (they have received no formal training from DOC or any other source), and are
subjecting plaintiff to retaliation and or censorship for filing complaints about this denial of access to


Complaint § 1983                                                                                 Pg. 7 Of 35
              Case 2:20-cv-01691-MC         Document 10       Filed 12/07/20      Page 8 of 36


the courts.


                                                     25.


Plaintiffs disabilities are protected under the United States Constitution and the ADA, plaintiff is
subjected to discriminatory treatment by all named defendants who intentionally treat plaintiff
differently from similarly situated inmates which violates his rights under the equal protection clause
and the ADA. The named defendants have and are depriving plaintiff of a liberty and or property
interest without notice, and the oppo11unity to be heard.
Furthermore the named defendants have taken adverse action against plaintiff by denying him equal
access to a legal library and or its resources. These are rights that are protected under the U.S .
Constitution and the ADA. This adverse action chilled plaintiffs First Amendment Rights and
frightened him. These actions did not advance any legitimate correctional goal. The named defendants
deny MHU inmates equal time and access to the legal library and or its resources compared to other
imnates in general population because of our mental health status and or other disabilities. All other
units at TRCI are provided time throughout the weekdays from approximately 8:00 am to 3:3 0 pm to
conduct research, etc. MHU however is only allowed 011e day a week (Wednesday) from approximately
8:00 am to 10:00am to "accomodate our special needs". This equals less time and resources because
even though MHU can technically go to the legal library with general population inmates throughout
the weekdays it is always too loud, too crowded, and too noisy, to conduct any research or legal work
of substance due to SMI issues. The legal aides (in name only) are hired directly from the TRCI
workpool and have no real training at all, and whatever knowledge they do bring with them to the job
they are given orders too not directly help us, or face termination from their jobs, this can be evidenced
by the "administrative removal " of my previous legal assistant who was not given a reason for his
removal.


                                                    26.


 Plaintiff is diagnosed with Serious Mental Illness (SMI) Major Depressive Disorder, Suicide Ideation,
   ADHD, Severe Anxiety, Unspecified Personality Disorder, Bone Spurs, and Achilles Tendinitis,,
     plaintiffs mental and physical disabilities negatively effects his everyday life and causes him


Complaint § 1983                                                                                 Pg. 8 Of 35
            Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20         Page 9 of 36


                          difficulties in managing his activities of daily living.




                                      FACTUAL ALLEGATIONS


                                                    27.



Plaintiff has two pending civil rights lawsuits in The United States District Court, (Dist. Of OR.) Emery
v. Nooth et al. Case Numbers # 2;18-cv-02096-MC and 2;19-cv-01070-MC. These case involve many
claims of abuse and mistreatment surrounding deliberate indifference and inadequate access to medical
and mental health care which is subjecting plaintiff to severe chronic pain and suffering. [To be clear
here in order to avoid any claim or issue preclusions, "these claims" are not at issue here, they are only
mentioned to give context to the physical harm being done to plaintiff].


                                                    28.


On or about 8-30-19 plaintiff went to the legal library to buy copies of an Investigative Report written
by Disability Rights Oregon (DRO) which is a PAMMI group authorized by the Federal Government
per 42 U.S.C. 10801 et seq. To investigate and report on instances of abuse and mistreatment of
mentally ill prisoners.


                                                    29.


This report is public record and was/is to be used as evidence in both of plaintiffs pending cases to
show systemic deliberate indifference and retaliation .




                                                    30.


The Report is titled INDEPENDENT INVESTIGATION OF THE DEATH OF MICHAEL BARTON:


Complaint § 1983                                                                                    Pg. 9 Of 35
            Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20     Page 10 of 36


MENTAL ILLNESS & MEDICAL NEGLECT IN AN OREGON PRISON, (and details the medical
and mental neglect prisoners suffer in ODOC as Mr Barton was literally allowed to be eaten alive by a
MRSA infection as medical and security stood by and watched.


                                                     31.


There is no legitimate peneological interest for the censorship of this report as it poses no threat to the
safety and security of the institution and is a matter of public record.


                                                     32 .


DRO gives people "written pennission" on the inside cover of the report to photocopy the report, when
the legal librarian defendant Martin saw this report she grew visibly agitated and refused to allow
plaintiff to purchase copies of it (even though he was willing and able to pay then and there), because
based upon information and belief defendant Martin saw the report and recognized its damning
information contained inside and wanted to protect TRCI from the pending lawsuits, this is fu1iher
evidenced in the defendants later denials of grievances and complaints wherein they conspired and
panoted the same language, and intentionally misquoted rules and sections of the Legal Photocopy
Request Form to justify denying plaintiffs grievances and appeals and thus censoring him.


                                                     33.


Due to defendant Martin's censorship Plaintiff had to seek out other sources in order gain copies of this
rep01i. And though he was successful in this, it does not excuse Defendant Martin's censorship, and
unless this Court intervenes, she is likely to do it again in the future and Plaintiff may not have other
alternatives at that point.


                                                     34.


On 8-30-1 9 plaintiff filed a grievance TRCI-2019-09-005 against defendant Ma1iin for not allowing
plaintiff to self purchase photocopies of evidence in a federal civil rights lawsuit based upon censorship


Complaint § 1983                                                                               Pg. 10 Of35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 11 of 36


(i .e. retaliation)(emphasis mine).




                                                     35.


Defendant Martin responded saying that "The law library does not make copies of atiicles", and "there
was no court rule provided on your Request indicating these were a requirement of the court per OAR
291-139"


                                                     36.


Plaintiff appealed stating "This was not an [article] by DRO, This was an [Investigative Repo1i] by an
authorized organization and is evidence in two pending cases, and even if it [was] an aiiicle from a
newspaper it can still be considered as evidence if presented to a court as such despite the OAR's". Also
I clearly stated on the Legal Photocopy Request Form that "this pe1iained to my pending cases and this
denial is nothing but an attempt to silence me".
                                                     37.


Plaintiff appealed this denial stating that the Legal Photocopy Request Form has [no] section requiring
I provide court rul es to get copi es of evidence (as long as I am paying fo r it at the time the copies are
requested, which I was).


                                                     38.


The SECTION C [which is used to deny this appeal] is ONLY for " indi gent inmates", and is printed on
the Form, ["SECTION C- Required photocopies"].


                                                     39.


Paying inmates fill out SECTION B which only asks for number of pages and is printed on the form


Complaint § 1983                                                                                 Pg. 11 Of 35
           Case 2:20-cv-01691-MC         Document 10      Filed 12/07/20     Page 12 of 36


["SECTION B-Requested photocopies"] and asks "Title of Document(s) to be copied".




                                                  40.


The difference between these Sections is one is for REQUESTED documents and the other is for
REQUIRED photocopies.


                                                  41.


Document(s) is defined as anything with a message on it, to furnish documentary evidence, to provide
with exact references to authoritative supporting information. This [corn1 rule] argument by defendant
Martin is a false narrative and semantics game defendant Martin was/is playing to censor and retaliate
against plaintiff for his filing of complaints, as evidenced by ODOC's own Legal Photocopy Request
Form.


                                                  42.


This final appeal was denied on 12-30- 19 and concluded the grievance process.


                                                  43 .


On 8-30-19 plaintiff filed grievance TRCI-2019-09-033 claiming that defendant Martin refused to
allow purchase of photocopies of an Investigative Report thereby denying me access to a legal library,
and or its resources.


                                                  44.


This grievance was denied as being duplicative of grievance TRCI-2019-09-00S .




Complaint § 1983                                                                           Pg. 12Of35
           Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 13 of 36


                                                     45.


Plaintiff appealed stating this is not duplicative, the incident is the same but the issues are not, TRCI-
2019-09-005 was for censorship and this one is for denial of access to the legal library and or its
resources, I cannot file two issues in one grievance per OAR 291-109-0140 (5) as you know or you will
dismiss it for more than one issue per grievance, as you have in the past.


                                                     46.



Each issue must be grieved separately even if they arose from the same incident.


                                                     47.


This Appeal was denied stating"the grievance rule does not permit a returned grievance or grievance
appeal to be appealed therefore this appeal is denied.


                                                     48.


Plaintiff filed the final appeal stating that" these are separate issues per your rules, I am being denied
access to the legal library and its resources, this is a separate issue from illegal censorship.


                                                     49.


This final appeal was denied stating "denied grievances cannot be appealed.


                                                     50.


On 5-19-19 plaintiff sent a two page kyte to defendant Rosales stating in effect " I have ADHD and
other SMI that prevent me from going to and using the legal libraries word processors, that I need quiet
and solitude to concentrate and asked for a portable NEO word processor as is given to other inmates.




Complaint § 1983                                                                                   Pg. 13 Of 35
           Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20      Page 14 of 36


                                                    51.


Defendant Rosales responded stating" contact the ADA coordinator", and that "I have no diagnosis
that would support the request for this device", and that "I could get assistance in the law library".
                                                    52 .


On 6-26-19 plaintiff sent a kyte to defendant Isles stating "I wrote you last week asking for a word
processor due to my ADHD and ongoing legal cases and offered to buy my own if none were available,
and also complained that the legal library is too small, crowded, loud".


                                                    53 .


Defendant Isles responded "I checked with Health Services and I do not currently have a health
condition documented that would support authorization of this device".


                                                    54.


This response by defendants Rosales and Isles are not true, plaintiff is and was diagnosed with ADHD
and severe anxiety at these times, these SMI are recognized by the ADA as disabilities.


                                                    55.


On 8-11-19 plaintiff sent a kyte to the Superintendent of TRCI stating that "I filed a Discrimination
Complaint on 7-12-19 and Ms Eynon (the grievance and discrimination coordinator) is refusing to
process this complaint, I wrote to her and she is refusing to answer my kyte".


                                                    56.


Defendant Simon responded saying "Ms Eynon must have given you a reason for denying this
complaint, what is her reason"?.




Complaint § 1983                                                                              Pg. 14 Of 35
            Case 2:20-cv-01691-MC           Document 10       Filed 12/07/20      Page 15 of 36


                                                     57.


On 8-14-1 9 plaintiff wrote a kyte to the Superintendent responding to the previous question, " Ms
Eynon did not respond to my kyte at all nor did she assign me a case number to it".
                                                     58 .


Defendant Simon replied "please refer to OAR- 006 I encourage you to be patient & allow staff time to
respond".


                                                     59.


Upon information and belief however, staff are required to log and file complaints within specified
timelines per their own Rules and Regulations and when they go beyond these deadlines as Ms Eynon
did (and does on a regular basis) plaintiff pursues the matter via kytes to document the refusal to follow
their own Rules and Regulations because Ms Eynon is very quick to dismiss any complaints/appeals
that are not filed by prisoners by their deadlines and so plaintiff holds staff equall y accountable to their
own Rules & Regulations.


                                                     60.


Upon infonnation and belief, and based upon personal experience, Ms Eynon throws away, or makes
disappear bothersome complaints, [she allows a number to go through in order to cover her tracks] but
many of these end up in a trash can somewhere, many of plaintiffs grievance and or discrimination
complaints go missing regularly and plaintiff has been comp laining to Ms Eynon about this for 5-6
years .


                                                     61.


On 9-16-19 plaintiff sent another kyte to defendant Isles complaining about conditions within the legal
library which is not handicap accessible.




Complaint § 1983                                                                                Pg. 15 Of 35
             Case 2:20-cv-01691-MC         Document 10        Filed 12/07/20   Page 16 of 36


                                                    62.


Defendant Isles decided this time to issue a NEO machine to accommodate plaintiffs special needs.
This accommodation substantiates the Plaintiffs needs for special attention to his ability to access the
courts in a meaningful manner.


                                                    63.


On 9-24-19 after receiving the NEO machine plaintiff wrote to defendant Isles asking again to reinstall
the legal computers and typewriters on the MHU so plaintiff could conduct research on
FASTTRACKS, and read what few law books that are available because of conditions in the law
library.


                                                    64.


Defendant Isles referred this matter to the Operations Captain and defendant Simon who never
responded.


                                                    65.


On 9-25-19 plaintiff wrote defendant Isles thanking her for the NEO machine [because at first plaintiff
liked it very much] , but then that changed when plaintiff went to the law library a week or two later to
plug it into the legal libraries computer and discovered that it would not format documents, was
skipping and adding words, misplacing information, and all of it had to be formatted and reconfigured
by a legal aide by hand (because plaintiff could not do it himself) .


                                                    66.


This information was related to medical and mental health treatment and violated HIPPA laws as
plaintiff was [forced due to circumstances] to allow another inmate to read his medical and mental
health care information, [this can often lead to assaultive, and or abusive behavior by other inmates if


Complaint§ 1983                                                                              Pg.16Of35
              Case 2:20-cv-01691-MC       Document 10       Filed 12/07/20     Page 17 of 36


they learn an inmate is particularly vulnerable due to medical and or mental health issues] and placed
plaintiff at risk of imminent and or future harm.


                                                    67.


Defendant S. Ray replied "These (NEO machines) are all we have, they all have to be adjusted &
formatted when printing, they all work the same, their is no fix for this, these are the only types of word
processor we have for AIC's use".




                                                    68.


This statement by defendant S. Ray amounts to an admission of a party opponent per Fed. R . Evid. 801
(d)(2). The other problem here is that legal aides are not normally available for such services and
plaintiffs SMI prevents him from working in the legal library as it is currently set up. Defendants Isles
and Ray, as A.D.A. Coordinators, have a DUTY to accommodate inmate special needs and to provide
adequate, working work processors, or other such devices that acutally do what they're suppose to do,
i.e. to accommodate these special needs. Defendant Ray admits that these machines do not work, and
therefore, he and Isles are refusing to accommodate smi inmate needs by failing to perform their duties.
By not perfonning their duties they force Plaintiff to allow other inmates access to his medical/mental
health information, violating HIPPA laws and consequently placing the Plaintiff in harms way as
imnates in a prison setting tend to pray upon other inmates they perceive as weak mentally or
physically.


                                                    69.


On 1-21-20 and 2-9-20 plaintiff sent kytes to defendants Rosales and Simon asking again that the
computers be placed back on MHU to accommodate special needs. Defendant Rosales replied " you
can access legal library on Wednesdays with MHU residents".


                                                    70.


Complaint § 1983                                                                             Pg.17Of35
            Case 2:20-cv-01691-MC          Document 10       Filed 12/07/20     Page 18 of 36




And defendant Simon replied "the computer will not be back on the MHU. You have the opportunity to
go to the law library on Wednesday mornings when no other units have AIC's in the library".


                                                   71.


These replies also qualify as admissions of a pa1iy opponent under the Fed. R. Evid. 801 (d)(2) , as
defendant Davis, now claims that this accommodation was never made at all and refuses to provide this
time to MHU or plaintiff [ despite the earlier assertions by defendants] , and again in a more recent kyte
sent to defendant Simon dated 9-9-20, Simon asserted on 9-14-20 that this accommodation "does" still
exist (despite Davis's denials and refusal to accommodate these needs)(emphasis mine), so plaintiff is
clearly being given the run around in retaliation as evidenced by defendants own contradicting
responses to kytes.


                                                   72.


Plaintiff wrote a letter to defendant Gower (in Salem) and related these issues to him, I told him that
defendants Rosales and Hutson (both Behavioral Health Staff) were told by Security according to other
staff members to "stay out of this".


                                                   73.


On 2-19-20 defendant Gower responded by sending the complaint back to TRCI staff, thus setting in
motion a series of acts by others, or knowingly refusing to terminate a series of acts by others which he
knew, or reasonabl y should have known , would inflict constitutional injury.


                                                   74.


On 2-20-20 defendants Gower, Ventura, Rosales, Perry, Maiiin, Davis, Mayenschein, and Jackson all
refused to take corrective action on these issues in doing so they established and/or carried out a policy
which results in violations of the Plaintiffs constitutional rights, which they knew or reasonably should



Complaint § 1983                                                                              Pg.18Of35
           Case 2:20-cv-01691-MC          Document 10       Filed 12/07/20      Page 19 of 36


have known would inflict constitutional injury.


                                                   75.


Plaintiff wrote another letter to defendant Hutson describing the conditions within the legal library,
including an incident one Wednesday morning when MHU was scheduled for their "accommodated
time", where defendant Ma1iin was playing with inmate Garza's dog [inmate Garza is a TRCI dog
rescue trainer on the MHU who was also there to conduct legal research] in the law library while
plaintiff was trying to study, she had the dog barking, jumping on her desk, playing, while she spoke to
the dog and loudly laughed, this is but one example of the contempt and disregard for SMI inmates and
their special needs, and an example of their so called special accommodations.


                                                   76.


Pl aintiff also relayed information that Ms Eynon [the grievance and discrimination coordinator] was
refusing to process Discrimination complaints, playing semantics games etc. in order to help TRCI
avoid future lawsuits, many of these grievances and discrimination complaints simply " disappeared".


                                                   77.


On 1-15-20 plaintiff sent a kyte to defendant Simon to complain again about conditions inside the legal
library, defendant Simon responded "TRCI is consistent with other institutions".


                                                   78.


On 1-21-20 plaintiff filed grievance TRCI-2020-01-099 claiming that he'd been called to the
BHS/MDT meeting to discuss putting the computers/typewriters back on the MHU to accommodate
special needs and plaintiff notified them that this was causing actual harm to his pending lawsuits, i.e.
interfering in my ability to conduct legal research and that this was violating my Constitutional and
ADA rights .




Complaint § 1983                                                                              Pg. 19 Of 35
           Case 2:20-cv-01691-MC          Document 10       Filed 12/07/20     Page 20 of 36


                                                   79.



In this meeting defendant Rosales stated "ODOC doesn't provide quiet rooms, so she isn't going to".


                                                   80.


I replied that I'd follow this up in court and Ms Rosales replied "sometimes we need to be told what to
do" .


                                                   81.


Upon information and belief BHS staff are threatened and or coerced by Security staff to go along with
[what they say] in order to [get along], and Security's main objective is to protect TRCI from plaintiffs
lawsuits which they know have been very effective in the past.


                                                   82 .



Defendants Rosales and Hutson denied this grievance but did not dispute my recitation of the
conversation during this meeting BHS/MDT, which is an admission in and of itself.


                                                   83 .


Plaintiff filed his first appeal claiming just because other institutions do not accommodate special needs
does not excuse TRCI from accommodating them.




                                                   84.


Defendant Hutson denied this appeal reasserting the line all other defendants are/were parroting i.e. that
other prisons do not do this so TRCI wont.


Complaint § 1983                                                                             Pg. 20 Of 35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20    Page 21 of 36




                                                     85.


(and it should be noted here that TRCI is situated far differently than all other ODOC prisons in that it
is made up of small individual separate and isolated units meant to keep inmates from other units
mingling, and TRCI's units all have two rooms that were in fact once legal libraries equipped with
computers and typewriters .


                                                     86.


Comparing TRCI's prison to others is like apples and oranges, TRCI is uniquely equipped to
accommodate SMI inmates special needs in this manner i.e. providing "quite rooms" that do already
exist and are available to inmates on AHU. (Similar rooms also exist for video visits, legal phone calls,
music rooms , educational studies via computer).




                                                     87 .


Plaintiff filed his second and final appeal reciting earlier claims.


                                                     88 .


Defendant Bugher denied this Appeal reciting the same responses as other defendants.


                                                     89.


On 1-1-20 plaintiff sent a kyte to defendant Rosales memorializing our conversation in the MDT/BHS
meeting and asked her (as a top prison official) that all records, emails, texts, etc. be preserved
regarding this issue as they may be deemed evidence in possible future litigation.


Complaint § 1983                                                                               Pg. 21 Of 35
            Case 2:20-cv-01691-MC           Document 10       Filed 12/07/20     Page 22 of 36




                                                    90.


Defendant Rosales acknowledged the letter and thanked plaintiff for advocating for himself.


                                                    91.



On 1-21-20 plaintiff filed a Notice of Tort Claim with Risk Management in Salem, Case number
Ll69279 laying out these claims.


                                                    92.


On 8-6-20 this Notice of Tort was denied.


                                                    93.


On 8-19-20 plaintiff sent a complaint to defendant Simon about his legal mail being opened and read in
the mail room, this was documented by unit staff Cpl Hancock in the units logbook, plaintiff stated that
he wouldn't have minded if this was a single occurrence but this regularly occurs at TRCI, defendant
Simon acknowledged the incident, apologized and promised it wouldn't happen again, though she has
previously made this same apology and promise to plaintiff about the same issue in another earlier case.


                                                    94.


Furthermore the Department of Justice was recently chastised by Judge Eva Temple in the Umatilla
County Circuit Court Case # 20CV2 l 080 for allowing ODOC/TRCI to refuse attorneys access to their
clients in prisons across Oregon, based upon frivolous Covid 19 claims, (this is frivolous because
prisoners could still call their attorneys on the telephones available to them on the units, yards,
dayrooms, etc). The only difference being that the calls made by attorneys [could not] be monitored,
whereas the calls made by inmates [could be] monitored and shared with the DOJ.




Complaint § 1983                                                                               Pg. 22 Of35
           Case 2:20-cv-01691-MC          Document 10          Filed 12/07/20    Page 23 of 36


                                                   95 .


These blatant abuses by ODOC/TRCI of the attorney/client privilege only go to show the utter
contempt and disregard for inmates constitutional rights, and the rule of law.


                                                   96.



Plaintiff has exhausted all available remedies with respect to the claims stated herein to the best of his
abilities as allowed him by defendants, defendants have all refused to take any corrective action.


                                                   97.



These incidents have caused actual physical harm to plaintiff and pose a threat to him in the very near
future.


                                                   98.


All but two or three Motions to Extend Time in both of plaintiffs cases have been denied due to
inadequate, improper, pleadings, arguments, case law.


                                                   99.


These Motions, including a Motion for Counsel , for Preliminary Injunction, and a Motion to Expedite
The Preliminary Injunction based upon Medical Emergency should have easily been won by plaintiff as
this particular case involves Security staff refusing to obey a treating physicians written orders which
then led to two surgeries and now possible future surgeries.


                                                  100.


Plaintiffs inartfull and inadequately argued Motions lacked the prerequisite information that plaintiff
could have obtained had he had access to the legal library and its resources including but not limited to



Complaint §1983                                                                               Pg. 23 Of 35
           Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 24 of 36


assistance, proper legal books, forms, etc. this so called legal library is only deteriorating as TRCI just
administratively and without cause removed one of the only legal aides that was capable, and willing to
render assistance in secret, [he will be filing his own suit over this library in the very near future],
TRCI also removed defendant Mayenschein from her job because upon infom1ation and belief she was
helping imnates "too much" by allowing aides to render assistance etc. defendant Mayenschein was
replaced by defendant L. Davis from Security Ops. Who is now running the law library with an iron
fist.


                                                    10 l.


Instead of a legal library, plaintiff was forced to rely solely upon the fourteen Prisoner Self Help Books
that he owns himself to file and litigate those cases as well as this one.


                                                     102.



The defendants actions in this case are/were willful , intentional , malicious, retaliatory, and meant to
interfere with, delay and or deny plaintiffs access to the courts, and refuse to accommodate plaintiffs
special needs.
                                                    103.


There is no legitimate peneological interest in denying plaintiff access to the courts and or refusing to
accommodate plaintiffs special needs by returning the legal libraries to the MHU, these rooms already
exist, they are wired for this purpose, and until recently existed on all units at TRCI and in fact still
exist on AHU, i.e. protective custody.


                                                    104.


TRCI's attempts at so called [accommodations] of SMI inmates needs is nothing more than window
dressing made up to present a false narrative.


                                                    105.


Complaint § 1983                                                                                 Pg. 24 Of35
             Case 2:20-cv-01691-MC        Document 10        Filed 12/07/20     Page 25 of 36




TRCI provides an [antiquated] Neo word processor machine that they themselves admit is basically
useless due to its antiquity.


                                                   106.


Defendants Davis and Simon then claimed that they provide 1-2 hours per week on Wednesday
mornings for all of MHU (which should be noted here that defendants have repeatedly asserted this
[accommodation] of 1-2 hours Wednesday mornings for all MHU inmates as a fact throughout their
responses to numerous kytes, grievances, and complaints, made by plaintiff to justify not placing the
legal libraries back on the MHU, and then in a kyte initiated by plaintiff on 9-9-20 and answered on 9-
11-20 by defendant L. Davis, she wrote "Not true" on the kyte when plaintiff questioned her about this
so called [accommodation] on Wednesday mornings. She then proceeded to schedule plaintiff for the
law library on 9-16-20, Wednesday morning at 900 am [ along with many other inmates from different
units]. Again on 9-20-2020, Plaintiff requested legal library time to try to utilize the computers for legal
research. Plaintiff was scheduled on 9-29-2020 [Tuesday] at 1:00 to 3:00PM which was full of inmates
from other units [a complete contradiction to Defendant's claims of "accommodating special needs" by
setting Wednesday mornings aside for MHU inmates] later that day Plaintiff sent kytes to Defendants
Simon and Blewett requesting that they "preserve security camera footage" from the law library on 9-
24-20 @ 1 to 3PM as evidence in this case.




                                                   107.


This action of defendants Davis and Martin rescinding and or denying this accommodation was ever
made was nothing more than pure retaliation for complaining, and a not so subtle point that [they] are
in charge.
                                                   108.


In his LAW LIBRARY REQUEST FORM, GENERAL POPULATION dated 9-4-20 plaintiff requested



Complaint§ 1983                                                                                Pg. 25 Of 35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20      Page 26 of 36


access to a word processor and a legal assistant to format and fix his NEO files


                                                     109.


The newest legal librarian defendant Davis was previously working in Security Operations and upon
information and belief has a paiiicular hatred for inmates who sue ODOC.


                                                    110.


Defendant Davis has shown an obvious hostile attitude towards plaintiff after learning of his two
pending suits against ODOC staff.


                                                     111.


Defendants refuse to provide adequate, meaningful access to law books, forms, assistance, and time in
the library itself, the legal aides (in name only) are prohibited from rendering any real help to inmates
such as help writing complaints, claims, motions, etc.


                                                     112.


Their only real job is to pass out a few basic plain forms and helping turn on computers, and giving
generic unhelpful advice


                                                     113.


Upon infonnation and belief all defendants have been conspiring with other ODOC legal law libraries
via emails, texts, phone calls, etc. to deprive plaintiff (inmates) of Federal Civil Rights, i.e. access to
the courts, and ADA rights .


                                                     114.




Complaint § 1983                                                                                 Pg. 26 Of35
            Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20     Page 27 of 36


Further actual harm is done to plaintiff by preventing him access to books, computers, to learn how to
perform adequate meaningful Discovery such as Deposing defendants or conducting other basic
Discovery which is needed to defeat Summary Judgment Motions.


                                                    115.


This is an impaim1ent of litigation of non frivolous claims in its simplest form.


                                                    1I 6.


Defendants also prohibit "Jailhouse Lawyers" from rendering assistance despite their own policy of
prohibiting legal aides from helping with writing complaints, this is done to deter lawsuits as well and
it is already established case law that when prisons do not provide adequate law libraries and or
assistance then Jailhouse Lawyers [do] have a right to give assistance.


                                                    117.


This Intentional Interference will surely cost plaintiff both of his pending lawsuits in the U.S.D.C. If
defendants are allowed to continue denying plaintiff access to the courts , refuse to accommodate his
special needs, and conspire and retaliate against him chilling his right to free speech .




                                                    118.


                                     FIRST CLAIM FOR RELIEF
                    Americans With Disabilities Activities(42 U.S.C. 12101 et seq.)


                                                    119.


Plaintiff re-alleges each and every allegation of paragraphs I through 118, and incorporates those



Complaint § 1983                                                                              Pg. 27 Of 35
            Case 2:20-cv-01691-MC           Document 10        Filed 12/07/20     Page 28 of 36


allegations herein by this reference.


                                                     120.


Plaintiff suffers from physical and mental disabilities that interfere with his major life activities,
including Major Depression, Suicidal Ideation , Attention Deficit Hyperactivity Disorder, Severe
Anxiety, Unspecified Personality Disorder, Achilles Tendinitis , Bone Spurs, Calcification of the
Achil les Tendons. Defendants knew of or should have been aware of, plaintiffs disabilities.


                                                    121.


Defendants subjected plaintiff to discrimination on the basis of his physical and mental disabilities and
were deliberately indifferent to the need to accommodate those disabilities, which effectively deprived
plaintiff the benefits of the services, programs, and activities by TRCI to other prison inmates,
including, appropriate grievance and discrimination procedures, access to the legal library, access to
adequate legal books, legal assistance, legal resources, and to the comis themselves . Plaintiff was
otherwise qualified to access these services, programs, activities. Due to the fact that these ADA
violations occurred in conjunction with Constitutional violations, plaintiff is entitled to punitive,
compensatory, damages, and attorneys fees (at market rates), as well as injunctive and declaratory relief
against defendants in their individual capacities in an amount sufficient to punish them and to deter
others from similar conduct.




                                                     122.


TRCI is an institution that serves the public and receives funding from the federal government.


                                                    123.


                                    SECOND CLAIM FOR RELIEF
                                    Deprivation of Federal Civi l Right


Complaint § 1983                                                                                 Pg. 28 Of 35
            Case 2:20-cv-01691-MC          Document 10         Filed 12/07/20   Page 29 of 36


                        Fourteenth Amendment Due Processors(42 U.S .C. 1983)


                                                       124.


Plaintiff re-alleges each and every allegation of paragraphs 1 through 118, and incorporates those
allegations herein by this reference.


                                                       125 .


As described above, Plaintiffs SMis include Major Depressive Disorder, Suicide Ideation, ADHD,
Severe Anx iety.


                                                       126.


The Fourteenth Amendment to the United States Constitution forbids defendants from depriving
plaintiff of his liberty without due process of law.


                                                       127.


Defendants actions, denying plaintiff access to the courts via a law library and or adequate, meaningful
resources without legitimate hearings, written statements of the reasons or records of proceedings,
deprive plaintiff of his right to due process of law and violates his rights under the ADA.


                                                       128.


Defendants actions do not follow proper prison disciplinary procedure, Rules and or Regulations,
applicable state or federal law. These wrongful arbitrary actions deprive plaintiff of his constitutionally
protected liberty without due process.


                                                       129.




Complaint §1983                                                                               Pg. 29 Of35
             Case 2:20-cv-01691-MC          Document 10      Filed 12/07/20      Page 30 of 36


Defendants actions have been malicious, deliberate, intentional , and embarked upon with knowledge
of, or in conscious disregard of, the harm that would be inflicted on plaintiff, particularly given his
severe, active, SMI. These actions caused direct harm to plaintiff. As the result of this intentional
conduct, plaintiff is entitled to punitive damages against defendants in their individual capacities in an
amount sufficient to punish them and to deter others from similar conduct.


                                                    130.


Defendants violated rights held by plaintiff which were clearly established, and no reasonable official
similarly situated to defendants could have believed that his or her conduct was lawful or within the
bounds of reasonable discretion. Defendants thus lack qualified or statutory immunity from suit or
liability.


                                                    131.


As a direct and proximate result of the actions described herein plaintiff sustained actual damages
including loss and deprivation of his personal property.


                                                    132.


As a result of the above, plaintiff is entitled to an award of compensatory damages against defendants
in an amount to be determined at trial.


                                                    133.


                                    THIRD CLAIM FOR RELIEF
  Denial of Due Process and Equal Protection Defendants Refusal to Accommodate Plaintiffs Special
                                          Needs (14'1, Amendment).
                                              (42 U.S.C. 1983)


                                                    134.



Complaint § 1983                                                                               Pg. 30 Of35
            Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20     Page 31 of 36




Plaintiff re-alleges each and every allegation of paragraphs l through 118, and incorporates those
allegations herein by this reference.


                                                    135 .


The Fourteenth Amendment of the United States Constitution forbids defendants from denying any
person the equal access protection of the laws.


                                                    136.


Defendants refusal to accommodate plaintiffs special needs, denying him access to the courts, is a
violation of the ADA and Constitution and deprives plaintiff of his right to equal access protection of
the law and poses an atypical and significant hardship on Plaintiff.


                                                    137.


Defendants actions do not follow proper prison Rules and Regulations or applicable state and federal
law. These wrongful, arbitrary actions deprived plaintiff of his constitutionally protected liberty without
due process. Plaintiff is being subjected to ongoing discriminatory treatment as he is being denied
access to library/resources available to inmates who are similarly situated. Plaintiff is a member of a
protected class under the U.S. Constitution and the ADA and is being treated differently than those
similarly situated.




                                                    138.


Defendants actions have been malicious, deliberate, intentional, and embarked upon with knowledge
of, or in, conscious disregard of, the harm that would be inflicted on plaintiff, particularly given his
severe, active SMI. These actions caused direct harm to plaintiff. As a result of this intentional conduct,


Complaint § 1983                                                                               Pg. 310f35
             Case 2:20-cv-01691-MC        Document 10       Filed 12/07/20     Page 32 of 36


plaintiff is entitled to punitive damages against defendants in their individual capacities in an amount
sufficient to punish them and to deter others from similar conduct.


                                                   139.


Defendants violated rights held by plaintiff which were clearly established, and no reasonable official
similarly situated to defendants could have believed that his or her conduct was lawful or within the
bounds of reasonable discretion. Defendants thus lack qualified or statutory immunity from suit or
liability.


                                                   140.


As a direct and proximate result of the actions described herein plaintiff sustained actual damages
including loss and deprivation of his personal property.


                                                   141.


As a result of the above, plaintiff is entitled to an award of compensatory damages against defendants
in an amount to be determined at trial.


                                                   142.




                                   FOURTH CLAIM FOR RELIEF
                                   Deprivation of Federal Civil Rights
                         Interference with First Amendment Protected Speech
                                            (42 U.S.C. 1983)


                                                  143.


Plaintiff realleges and reincorporates each allegation contained in paragraphs 1 through 118.


Complaint § 1983                                                                             Pg. 32 Of 35
            Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20      Page 33 of 36




                                                     144.



Plaintiffs communications with DRO and other ODOC personnel about the conditions of his
confinement at TRCI and unlawful behavior by defendants, as well as access to the courts constitute
speech that is protected by the First Amendment of the United States Constitution.


                                                     145.



Plaintiffs communications and access to the courts were lawful and permissible commentary by a
private citizen on matters of public importance and did not violate prison regulations or compromise
prison safety.


                                                    146.



Defendants interfered with plaintiffs ability to make complaints about the conditions of his
confinement and to communicate with outside advocacy organizations, and access to the courts by
unlawfully retaliating against him after making those complaints and communications. These actions
frightened plaintiff and chilled his right to speak freely about the conditions of his confinement and of
matters of public concern


                                                    147.



Defendants actions have been malicious, deliberate, intentional, and embarked upon with knowledge
of, or in conscious disregard of, the harm that would be inflicted on plaintiff. These actions caused
direct harm to plaintiff. As the result of this intentional conduct, plaintiff is entitled to punitive damages
against defendants in their individual capacities in an amount sufficient to punish them and to deter
others from similar conduct.


                                                    148.




Complaint § 1983                                                                                Pg. 33 Of 35
             Case 2:20-cv-01691-MC         Document 10        Filed 12/07/20     Page 34 of 36


Defendants violated rights held by plaintiff which were clearly established, and no reasonable official
similarly situated to defendants could have believed that his or her conduct was lawful or within the
bounds of reasonable discretion. Defendants thus lack qualified or statutory immunity from suit or
liability.


                                                    149.


As a direct and proximate result of the actions described herein plaintiff sustained actual damages
including a diminution of his ability to file grievances , discrimination complaints, pleadings, motions,
and discovery in his two pending cases.


                                                    150.


As a result of the above plaintiff is entitled to an award of compensatory damages against defendants in
an amount to be determined at trial.


                                                    151.


                                        PRAYER FOR RELIEF

WHEREFORE, plaintiff prays for judgment against defendants as follows:


a. For an award of economic and non economic damages in an amount to be proven at trial;


b. For an award of punitive damages in an amount to be proven at trial;


c. A declaration that the acts and omissions described herein violated plaintiffs civil rights;


d. Injunctive relief, ordering defendants and their agents and employees, to immediately return the legal
library back to the MHU, and afford plaintiff adequate, meaningful access to the law library and its
resources including adequate, meaningful books, assistance, and other such materials needed for an
"adequate", "meaningful" law library, and replacement of antiquated N.E.O. typing machines.



Complaint § 1983                                                                                  Pg. 34 Of 35
           Case 2:20-cv-01691-MC          Document 10        Filed 12/07/20   Page 35 of 36




e. For his reasonable attorney fees , costs, and disbursements ; and


f. For such other relief as the law permits and justice requires .


                                      DEMAND FOR JURY TRIAL


Pursuant to Fed. R. Civ. P. 38 and LR 38-1 plaintiff respectfully demands a jury trial.


Pursuant to 28 U.S.C. 1746 I declare under penalty of perjury that the foregoing is true and correct,
except as to matters entered upon information and belief, and as to those I believe them to be true and
correct.
                                                 ------·             -----.
Dated      IL · 1 - 2- 0
                                                      Robert I. Emery Jr. PRO SE
                                                      TRCI # 13650508
                                                      82911 Beach Access Rd
                                                      Umatil la, Or. 97882




Comp laint § 1983                                                                           Pg. 35 Of 35
          Case 2:20-cv-01691-MC        Document 10     Filed 12/07/20    Page 36 of 36


                                  CERTIFICATE OF SERVICE

I swear under penalty of perjury that on this date, I served copies of FIRST AMENDEND
COMPLAINT to the Clerk of the Court, Mary L. Moran. U.S. Courthouse, 1000 SW Third St, Portland
Or. 97204. via PACER.


Dated 12-7-20

                                         Robe11 L. Emery Jr.
                                         TRCI # 13650508
                                         82911 Beach Access Rd
                                         Umatilla, OR. 97882
                                         Pro Se
